Citation Nr: 1746556	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  09-35 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for headaches (previously characterized as migraine headaches), to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to April 1965.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A hearing was held before the undersigned Veterans Law Judge at the RO in April 2013.  A transcript of the hearing is of record.

In a June 2013 decision, the Board denied claims for service connection for a heart disorder and higher initial evaluations for bilateral hearing loss and tinnitus and remanded the above claims for further development.  The psychiatric disorder claim was characterized to include PTSD at that time.  In a June 2016 decision, the Board bifurcated the psychiatric disorder claim for clarity, denied the claim for service connection for PTSD, and remanded the above claims for further development.  That development has been completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not been shown to have a psychiatric disorder that manifested in service or that is otherwise related to service; the most probative evidence shows that his current psychiatric symptoms are the result of his alcohol use.

2.  The Veteran's hypertension did not manifest in service or within one year thereafter and is not otherwise related to service or to a service-connected disability.

3.  The Veteran's right shoulder disorder did not manifest in service or within one year thereafter and is not otherwise related to service.

4.  The Veteran's left shoulder disorder did not manifest in service or within one year thereafter and is not otherwise related to service.

5.  The Veteran's low back disorder did not manifest in service and is not otherwise related to service.

6.  The Veteran's right knee disorder did not manifest in service and is not otherwise related to service.

7.  The Veteran's left knee disorder did not manifest in service and is not otherwise related to service.

8.  The Veteran's headaches did not manifest in service and are not otherwise related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A psychiatric disorder other than PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.310 (2016).

2.  Hypertension was not incurred in active service, is not presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  A right shoulder disorder was not incurred in active service, nor is arthritis presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  A left shoulder disorder was not incurred in active service, nor is arthritis presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  A low back disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  A right knee disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7.  A left knee disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).
8.  Headaches were not incurred in active service and are not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA's duty to assist has been met as to obtaining outstanding records.  The RO attempted to obtain the Veteran's Social Security Administration (SSA) records; however, SSA informed the RO that these records had been destroyed.  The Veteran submitted a current benefits payment letter, but no additional SSA documents in response to the RO's December 2008 request for copies of any SSA-related documents.  The Veteran has not otherwise identified any available, outstanding records that are relevant to the claim decided herein.  See also August 2013 30-day SSOC waiver.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis and hypertension are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and hypertension, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc); 38 C.F.R. § 3.310.

A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the DSM-5 (Fifth Edition).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  Because this case was certified to the Board prior to that time, the regulation changes regarding the release of the DSM-5 do not affect the outcome of the claim in this case, and further discussion of applicability of the revised regulations is not necessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Psychiatric Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a psychiatric disorder other than PTSD.

The Veteran has contended that he developed a psychiatric disorder due to his experiences when he was stationed in Korea.  See, e.g., April 2013 Bd. Hrg. Tr. at 21-22.  The issue of entitlement to service connection for PTSD was separately addressed in the June 2016 Board decision.

Initially, the record raises the question of whether the Veteran has a diagnosis of a  psychiatric disorder that is separate from his alcohol-related disorders.  The post-service evidence shows that he reported that he did not ever seek out mental health services or engage in counseling and was not interested in such services at the time of the July 2013 VA examination.  He was admitted to the VA hospital on two occasions in November 2009 and December 2009 after his family brought him to the emergency room for recent behavior changes.  See, e.g., VA treatment records from November 19, 2009 (history and physical examination, including Veteran report of depression for months); December 8, 2009 (mental health clinic triage interview); December 27, 2009 (history and physical examination).  An addendum to the November 2009 treatment record from a staff psychiatrist shows that the Veteran's reported history did appear to be consistent with possible PTSD, but that he would be evaluated further as his mental status improved.
The Veteran was given various psychiatric diagnoses other than PTSD during the course of and subsequent to the November 2009 and December 2009 VA hospitalizations.  See, e.g., VA treatment records from December 8, 2009 (psychiatry note with assessment of major depression, recurrent, and drug-induced mood disorder); January 7, 2010 (psychiatry note with assessment of mood + psychotic disorder not otherwise specified (NOS) (rule out (r/o) bipolar disorder type I, r/o delirium, r/o mood disorder due to general medical condition (GMC), alcohol abuse vs. dependence in early full remission); June 2010 (post-hospitalization diagnosis of alcohol (ETOH) dependence in early full remission (EFR), cognitive disorder NOS per records, mood disorder NOS, also noting that mania screen was questionable and that Veteran endorsed a periodic history of depression); August 2011 (post-hospitalization diagnosis of alcoholism, chronic continuous, alcoholic dementia, absence seizures secondary to ETOH, psychoses versus bipolar I).  The August 2011 VA treatment record also shows that the Veteran declined a mental health referral for evaluation.  The current VA problem lists do not contain psychiatric disorder diagnoses.  See, e.g., May 2016 and February 2017 VA problem lists.

The July 2013 VA examiner determined that the Veteran had been diagnosed with substance-induced delirium during his VA hospitalizations in 2009 that was not connected to his military service.  In so finding, the examiner noted that the Veteran had acknowledged using alcohol excessively, alongside a cough medicine with codeine and Tylenol PM, and that he had reportedly reduced his alcohol intake following the hospitalizations.  The examiner also noted that the Veteran's documented reports of having nightmares of his service in Korea and "flashbacks" were more attributable to the diagnosis of substance-induced delirium.  He also noted that the Veteran reported sleeping well most nights, having a generally positive mood, and was optimistic about his future.

The Board requested an additional VA medical opinion to have an examiner provide a complete rationale for the determination that the disorder diagnosed during the July 2013 VA examination was not related to the Veteran's service and to clarify whether he had any psychiatric disorder diagnoses separate from his alcohol-related disorders, based on the diagnoses in the VA treatment records.  In an October 2016 clarifying opinion, the same VA examiner determined that it was less likely as not that the Veteran's currently diagnosed substance-induced delirium was the result of his experiences in Korea and that he did not meet the criteria for a diagnosis of any other disorder beyond the history of substance-induced delirium.  In so finding, the examiner provided a detailed review of the VA treatment records documenting the history and reported complaints leading up to the July 2013 VA examination, and he also noted review of the claims file.  He explained that, although the Veteran reported experiencing periods of depressed mood, that symptomatology could be attributed to his alcohol use.  He further explained that, between November 2009 and January 2010, the Veteran exhibited symptoms of poor sleep, delusional beliefs, disorganized behavior, confusion, and disorientation, which resulted in the diagnosis of substance-induced delirium, and that his reported symptoms of nightmares, "flashbacks," and other possible PTSD symptoms could be better attributed to the diagnosis of substance-induced delirium.  In addition, the examiner explained that, although mental health providers considered a number of different diagnoses (including "ETOH dependence in EFR, cognitive disorder NOS per records, mood disorder NOS," and others), based on available records, substance-induced delirium continued to be the best explanation for the pattern of symptoms that the Veteran exhibited at that time, and that his symptoms appeared to have resolved without the ongoing need for medication around June 2010, as he reported the reduction of his alcohol consumption.

The examiner noted that the Veteran's pattern of alcohol abuse began prior to his military service, continued in service, and had been generally continuous until about 2010.  The examiner also noted that the December 1961 service treatment record showing that the Veteran was assessed as having a passive aggressive reaction and an immaturity reaction that represented character pathology that developed prior to his military service and was not exacerbated by his military service.  This opinion suggests a consistency with the June 2010 VA treatment record, which shows that the Veteran reported that, prior to his hospital admission, he was drinking a significant amount and taking Tylenol PM in what may have been over the recommended limit.  He also reported that he did not feel like he needed or wanted medication at that time and that stopping drinking appeared to have fixed his mood problem.  In addition, an August 2010 VA treatment record indicated that the Veteran had no clear history of mania when he was not taking codeine or drinking.

The Board finds that the July 2013/October 2016 VA examiner's opinion is significantly probative on the question of whether the Veteran has a psychiatric disorder diagnosis that is separate from his alcohol-related disorders, as it is based on a review of the claims file and is supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board has considered the statements of the Veteran that he currently has a psychiatric disorder from his experiences in Korea.  However, the question of whether his mental health symptoms support such a diagnosis is related to an internal medical process which extends beyond an immediately cause-and-effect relationship that is of the type that is beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that a lay witness is capable of diagnosing a dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (stating that lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board has considered the Veteran and his wife's statements, including his wife's testimony that she recalled him having bad nightmares for the first five years they were together and that he still has a flashback once or twice a year now.  See Bd. Hrg. Tr. at 22-23.  However, even assuming that they are competent to opine on these medical matters, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The VA examiner also reviewed pertinent evidence and considered the Veteran's own reported history and lay statements.

Based on the foregoing, the most probative evidence shows that the Veteran's current psychiatric symptoms are the result of his alcohol use.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a); 38 C.F.R. § 3.1(m), (n).  Although service connection may be granted for alcoholism where it is shown to be secondary to a service-connected disorder, service connection may not be granted for primary alcoholism or an alcohol-related disorder.  38 C.F.R. § 3.310(a); Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).

In this case, the Veteran has contended during the course of the claim that his drinking problem was due to his service while stationed in Korea (see VA treatment records from December 8, 2009, and January 2009); however, the remainder of the record, including the Veteran's own reports, shows that he has a long history of alcohol use/abuse that began prior to service.  For example, an August 2008 VA treatment record from around the same time he filed his original compensation claim shows that the Veteran was new to that treatment provider and reported that he quit drinking recently at the advice of his cardiologist, but was a self-described sociable drinker.  

In the December 8, 2009, VA treatment record, it was noted that the Veteran repeatedly blamed his 13 months of service in Korea for his drinking problem, but he also admitted at another time that he had been drinking since he was 13 years old when he left home.  It was noted that he also reported having a motorcycle accident in 2005 due to alcohol.  In another treatment record from that same day, the Veteran's son reported that his father did have a past history of alcohol abuse; he reported that he did not know a time growing up that his father was not drinking, that he was very social, and when he was hanging out with friends, he tended to drink.  An August 2011 VA treatment record shows that the Veteran's sister reported that he started drinking as soon as he got up in the morning.  At that time, the Veteran reported that he was not contemplating cessation or decreasing daily amounts.  A June 2012 VA treatment record indicates that the Veteran reported still drinking heavily every day.  He also reported that he drank beer like other people drink soda pop (when it was hot and he was thirsty), as did his good friend accompanying him to the appointment.  During the July 2013 VA examination, the Veteran, accompanied by his wife, acknowledged alcohol use throughout his life, primarily to manage boredom, particularly when he was bored on long car trips.  The examiner explained in the October 2016 clarifying opinion that the Veteran was not diagnosed with an alcohol or substance abuse disorder at the time of the examination because, at that time, he reported a reduced alcohol intake and denied having any substantial impairment due to his alcohol use.

In summary, the most probative evidence shows that the Veteran's current psychiatric symptoms are the result of his primary alcoholism.  The record does not suggest, and the Veteran does not contend, that he drinks to self-medicate for his service-connected hearing loss or tinnitus.  Therefore, service connection for a psychiatric disorder is not warranted.  Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


Hypertension

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for hypertension.

The Veteran initially contended that his hypertension began in 1964.  See August 2008 original compensation claim.  His wife clarified during the Board hearing that they were told that he had high blood pressure in 2008 at the same time that they were told that he had congestive heart failure.  The Veteran indicated that his psychiatric problems could be contributing to his high blood pressure in response to his representative's question in that regard.  See Bd. Hrg. Tr. at 19-20, 23.
The post-service evidence shows that the Veteran has a current diagnosis of hypertension.  See, e.g., November 2009 VA treatment record (assessment of congestive heart failure (chf)/hypertension (htn); November 2016 VA examination report; November 2016 VA treatment record (medication list includes daily lisinopril for blood pressure).

Initially, the Board finds that the Veteran's hypertension did not manifest in service or for many years thereafter.  The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hypertension.  In fact, his relevant body systems, including his heart, were found to be normal at the time of the January 1961 entrance examination and March 1963 isolated duty examination.  A February 1964 service treatment record shows one slightly elevated blood pressure reading; however, the March 1965 separation examination shows normal findings.  The Veteran also denied having a history of relevant symptoms on the corresponding reports of medical history.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The service treatment records do not suggest that the Veteran had hypertension during service.  Therefore, chronicity is not established in service.  Moreover, the record contains no indication that hypertension manifested to a compensable degree within one year of the Veteran's military service.

In addition, the November 2016 VA examiner determined that it was less likely than not that the claimed disorder was incurred in or caused by service, indicating that there was no evidence in the medical records to indicate that the Veteran had elevated blood pressure repeat readings for at least five years after discharge.  In a February 2017 clarifying opinion, the examiner provided a list of risk factors for hypertension, including too much alcohol consumption, age, and genetics.  The VA examiner's findings are consistent with the treatment records, which indicate that the Veteran's hypertension is related to his nonservice-connected congestive heart failure.  See, e.g., November 2009 VA treatment record.  The Veteran has not contended otherwise since the notation on his original compensation claim.

In summary, the lay and medical evidence does not link the Veteran's current hypertension to service on a direct basis, and service connection has not been established for a psychiatric disorder to potentially allow for service connection on a secondary basis.  The record does not suggest, and the Veteran does not contend, that his hypertension is related to his service-connected hearing loss or tinnitus.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


Shoulders, Low Back, and Knees

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a shoulder, low back, or knee disorder.

The Veteran has contended that his current shoulder, low back, and knee problems are the result of a progressive process following an initial injury during his military service where he fell in a drainage ditch.  See, e.g., Bd. Hrg. Tr. at 3-9, 15-17.  He has also acknowledged that he had a motorcycle accident shortly after service.  See, e.g., April 2008 VA treatment record (reported accident approximately 42 years ago while riding a motorcycle); see also October 2008 SSA printout (shows disability onset date in December 1965); July 2013 VA examination report (reported being run over by a truck in 1965 which caused a muscle injury at that time).  The record does not suggest, and the Veteran does not contend, that the motorcycle accident happened during service.

The post-service evidence shows that the Veteran has current shoulder, low back, and knee diagnoses.  See, e.g., July 2013 and November 2016 VA examination reports (diagnoses of bilateral shoulder degenerative joint disease (arthritis) with bicipital tenosynovitis as part of that diagnosis; lumbosacral spine strain; bilateral knee strain).  The post-service evidence also shows that the Veteran was employed for many years after service in work that included physical components.  See, e.g., January 2009 VA treatment record (noting that Veteran was self-employed in the oil field, which by its very nature was heavy labor); Bd. Hrg. Tr. at 5 (wife testified that Veteran did tree trimming with his uncle until he came down to the oil field in 1970); July 2013 VA mental health examination report (noting that Veteran worked in the oil field industry following service for about 42 years).

The Board notes that the Veteran is competent to report observable symptomatology and events, including falling.  Nevertheless, on review, the Board finds that the Veteran's shoulder, low back, and knee disorders did not manifest in service.  The Veteran's service treatment records do not document any complaints, treatment, or diagnosis referable to the shoulders, low back, or knees.  In fact, his relevant body systems, including his spine and other parts of his musculoskeletal system and upper extremities, were found to be normal at the time of the January 1961 entrance examination, March 1963 isolated duty examination, and March 1965 separation examination, and he denied having a history of relevant symptoms on the corresponding reports of medical history.  September 1962 and January 1963 service treatment records show that the Veteran sought treatment after falling, but he complained of injuries to other body parts both times.  Regarding the bilateral shoulder arthritis, to determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The Veteran's service treatment records do not suggest that he had arthritis during service.  Therefore, chronicity is not established in service.  Moreover, the record contains no indication that arthritis manifested to a compensable degree within one year of his military service.

To the extent that the Veteran has contended that he has experienced ongoing shoulder, low back, and knee symptoms since service, the Board finds that this contention is not consistent with the contemporaneous record as discussed above.  See, e.g., August 2008 original compensation claim (reported all disorders started in 1964); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant).  In addition, the record shows conflicting reports as to the ongoing nature of the Veteran's symptoms since service.  See, e.g., Bd. Hrg. Tr. at 3-7 (Veteran testified in-service fall resulted in him landing on right shoulder and soreness resolved, left shoulder started bothering him later, then both shoulders really became bothersome later in life; wife testified that Veteran started working in the oil field in 1970 and that he started working the brake handle so much that it "kind of messed [the right shoulder] up again"), 9-12 (Veteran testified that his back was sore after the in-service fall then got better; wife testified that the Veteran went to a chiropractor in the late 1970s and that she noticed the Veteran's current symptoms in later years); July 2013 VA examination report (denied problems with the left knee and reported being run over by a truck in 1965, which caused a muscle injury with right knee pain and difficulty climbing stairs since that time; reported right shoulder pain after in-service fall that started bothering him again in early 1980s after starting his oil business).  More recently, the November 2016 VA examiner noted that the Veteran indicated that he had experienced mild discomfort of the lower back for five to six years for which he did not take medication.  His wife stated that he did not wish to claim service connection for a back disorder because he did not injure his back during service.  She also had observed that he had some stiffness of lower back pain, which was expected with his advanced age.  Similarly, the November 2016 VA examiner noted that the Veteran reported that his knees started hurting five years ago and that he did not remember injuring his knees while in service.  His wife stated that he was now 75 years old and was expected to have some achy knees every now and again and that he had not claimed service connection for the knees because he did not have any problem with them on active duty.

Based on these inconsistencies, the Board finds that the Veteran and his wife's statements are not credible evidence to establish an onset in service or continuity of symptomatology from service for the shoulders or a history of ongoing symptoms since service for the low back and knee disorders.

In addition to the lack of evidence showing that the shoulder, low back, and knee disorders manifested during service or within close proximity thereto, the weight of the evidence of record does not relate the disorders to the Veteran's military service.

The July 2013 VA examiner determined that it was less likely than not that the diagnosed disorders (bilateral shoulder degenerative joint disease and lumbosacral spine and bilateral knee strain) were incurred in or caused by the Veteran's military service because there was no evidence of the Veteran developing complaints related to those disorders in service or within one year of discharge from service.  In so finding, the examiner appears to have attributed the current disorders to post-service circumstances, given the notations of the Veteran's oil field work with heavy lifting.

The Board requested an additional VA medical opinion to have an examiner consider the Veteran's reports as to progressive symptoms since service.  Following a November 2016 VA examination, the same VA examiner determined that it was less likely than not that the claimed disorders were incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that the service treatment records did not show any back, knee, or shoulder complaints, or evidence to show that the Veteran developed pain in relation to his back, knees or shoulders within two years of discharge from active duty.  The examiner also noted the Veteran's wife's contemporaneous reports that he was not claiming service connection for his low back and knees, as noted above.  In addition, the examiner explained that the Veteran's current disorders appeared to have developed over the course of years with aging and daily wear and tear, appear to be separate and distinct pathologies and not related to in-service events, and appeared several decades after active duty.

The Board finds that these opinions, when taken together, are significantly probative, as they are based on a review of the claims file and are supported by rationale.  See Nieves-Rodriguez, supra.  Significantly, the opinions are consistent with each other after consideration of the Veteran's complete reported history, as well as the treatment records and lay statements.  In fact, the Veteran's wife testified that he started working the brake handle so much in his oil field job that it hurt his right shoulder again.  See Bd. Hrg. Tr. at 3-7.  A December 2015 VA treatment record shows that she reported that, when the Veteran was working in the oil field, he would have to get cortisone shots to help with shoulder pain, which was worse in the right shoulder because he was right-handed.  The Veteran has also reported that he did not seek treatment for joint problems at the earliest until the 1970s or 1980s.  See July 2013 VA examination report (reported seeking medical treatment in the early 1980s for his shoulder); November 2016 VA examination report (reported seeking medical treatment in 1970 for his shoulder pain).  These records suggest a consistency with the VA examiner's determination that the Veteran's claimed disorders developed over the course of years with daily wear and tear.

The Board has considered the Veteran and his wife's statements.  The Board has also considered the Veteran's representative's written statement that in-service duties hurt the Veteran's joints.  See August 2017 written brief.  However, even assuming that they are competent to opine on these medical matters, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The VA examiner also reviewed pertinent evidence and considered the Veteran's own reported history and lay statements.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.


Headaches

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for headaches.

The Veteran and his representative have contended that his headaches began following an injury during his military service where he fell in a drainage ditch.  The Veteran's representative has also indicated that his service-connected tinnitus aggravates his headaches.  See Bd. Hrg. Tr. at 4, 28-29.

The post-service evidence shows that the Veteran has reported having headaches during the appeal period.  See, e.g., March 2011 VA treatment record (wife reported headaches lasting three weeks after returning home from a trip in December); March 2012 VA audiological examination report (history reported by Veteran, including head trauma as a result of a motorcycle accident); July 2012 VA neurology evaluation (assessment indicating that a stroke could not be ruled out, differential also including migraine) and addendum note (Veteran reported left frontal headaches in past 6 months, concern for critical stenosis of the left carotid to explain headaches).  The post-service evidence also shows that the Veteran has a current diagnosis of tension headaches.  See, e.g., February 2012, July 2013, and November 2016 VA examination reports.

The Board notes that the Veteran is competent to report observable symptomatology and events, including head pain.  Nevertheless, on review, the Board finds that the Veteran's headaches did not manifest in service.  The Veteran's service treatment records show that his relevant body systems were found to be normal at the time of the January 1961 entrance examination and March 1963 isolated duty examination.  September 1962 and January 1963 service treatment records show that the Veteran sought treatment after falling, but he complained of injuries to other body parts both times.  An October 1964 service treatment record (after he returned from his assignment in Korea in July 1964) shows that he reported having a severe bifrontal headache beginning two days earlier with no head accidents lately; he was diagnosed with idiopathic headaches.  The remainder of the service treatment records do not document any complaints, treatment, or diagnosis or headaches, and the March 1965 separation examination shows normal findings.  The Veteran also denied having a history of relevant symptoms on the corresponding reports of medical history.

To the extent that the Veteran has contended that he has experienced ongoing headaches since service, the Board finds that this contention is not consistent with the contemporaneous record as discussed above.  See, e.g., August 2008 original compensation claim (reported all disorders started in 1964); see also Curry, supra.  Indeed, he specifically denied having a history of frequent or severe headaches on the report of medical history at separation after previously seeking treatment for headaches the past October.  The Veteran has also reported that he associates his daily headaches that started while he was stationed in Korea with drinking alcohol.   He has indicated that the headaches have been helped by taking daily aspirin in connection with treatment for his heart problems, and the Board has considered this report in light of the fact that the VA treatment records often show that the Veteran denied having headaches close to and during the appeal period.  See, e.g., February 2012 and July 2013 VA examination reports (reported history of symptoms); May 2008 and August 2009 VA treatment records (denied headaches).  Nevertheless, to the extent that the Veteran's headaches have been caused by continuous alcohol use during or since service, the Board finds that this cannot serve as a basis for service connection for the reasons explained in the psychiatric disorder claim above.

In addition to the lack of evidence showing that the headaches manifested during service or within close proximity thereto, the weight of the evidence of record does not relate the disorder to the Veteran's military service or his service-connected tinnitus.

The February 2012 VA examiner determined that it was less likely than not that the Veteran's current headaches were incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted the idiopathic headache diagnosis during service, but she found that the Veteran's reported history did not provide a significant history for headaches.

The Board requested additional VA medical opinions to have an examiner consider the Veteran's reported history of falling into the drainage ditch during service, to address the headache diagnosis during the appeal period, and to provide an opinion for the secondary service connection claim raised by the Veteran's representative.  The July 2013 VA examiner determined that it was less likely than not that the Veteran had headaches that were incurred in or caused by his military service because the Veteran no longer suffered from headaches.  The Veteran's wife recalled that his last headache was at least three to five years ago.

Thereafter, the same VA examiner determined that it was less likely than not that the Veteran's current headaches were incurred in or caused by the claimed in-service injury, event, or illness because he did not have headaches on active duty, based on the reports of medical history for the entrance and isolated duty examinations.  See November 2016 VA examination report.  In a February 2017 clarifying opinion, the July 2013/November 2016 VA examiner determined that it was less likely than not that the Veteran's current headaches were a continuation of his October 1964 idiopathic headache diagnosis.  In so finding, the examiner noted that the separation examination was negative for chronic headaches and that there was no evidence available to indicate that the Veteran had continuity of symptoms of headaches in the year following discharge.  The examiner also noted the post-service VA treatment records outlined above from 2011 and 2012 that show headaches starting again in 2011.  She found that the currently reported headaches were less likely than not related to the in-service headache diagnosis, especially given the Veteran's history of a stroke and reported medical concern for critical stenosis of the left carotid, based on the 2012 neurology assessment, indicating a distinct and separate pathology.

The examiner also indicated that the Veteran's headaches were less likely than not proximately due to or the result of the Veteran's service-connected tinnitus.  See November 2016 VA opinion.  In so finding, the examiner noted that the Veteran indicated that his tinnitus was not bothersome for him.  He also indicated that his headaches were not related to his tinnitus.  The Board notes that the Veteran's statement is inconsistent with his earlier statement during the Board hearing that his experiences of really bad ringing contributed to his headaches.  See Bd. Hrg. Tr. at 28.  However, the remainder of the record shows that the Veteran's headaches were related to nonservice-connected causes (other medical issues, being outside in the heat, alcohol use), as discussed throughout this decision, or that his headaches have significantly decreased in frequency, suggesting a lessening, rather than a worsening, in severity.  See, e.g., July 2013 VA examination report (Veteran could not recall when he last had a headache and denied having any for several years, but his wife thought it was 3 to 5 years ago at least and that they were gone because he had slowed down work-wise); November 2016 VA examination report (Veteran reported having headaches very occasionally).

In reading the February 2017 opinion as a whole and in the context of the evidence of record (including the other VA examination reports taken together), the Board finds that the VA examiner's determination, which addresses the central medical issues in this case, was based on an analysis of the evidence and current medical understanding, and is therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (providing that an examination is not rendered inadequate where the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion,"); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion of record.  The Veteran's wife has also recalled that he reported that his headaches during the appeal period started after overwork and fatigue, which suggests a consistency with the VA examiner's determination.  See, e.g., Bd. Hrg. Tr. at 25 (wife testifying that Veteran would return from being out in the sun and report that his head was pounding); July 2013 VA examination report (wife reported that Veteran used to get headaches due to overwork and fatigue from working in an oil field).

The Board has considered the Veteran and his wife's statements.  However, even assuming that they are competent to opine on these medical matters, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The VA examiner also reviewed pertinent evidence and considered the Veteran's own reported history and lay statements.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a psychiatric disorder other than PTSD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for headaches (previously characterized as migraine headaches) is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


